El Juez Asociado señor Rivera Pérez
disintió con la ex-presión siguiente: “Entiendo que la determinación de JA-SAP de declarar con lugar el desistimiento voluntario de los recursos de apelación pendientes ante sí, determina-ción que no fue objeto de revisión judicial, obligó a los aquí peticionarios y puso fin a sus reclamos de despido injustificado. No comparto la óptica de que la referida de-terminación es nula, esto es, que no tiene efecto jurídico, razón por la cual se debe considerar como emitida. Los ape-lantes tenían su representación legal y aún así solicitaron el desistimiento voluntario de su recurso ante JASAP. Esta situación fáctica no amerita la aplicación por este Tribunal de nuestra norma jurisprudencial pautada en Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998).”
El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo